Appellant's request for permission to file second motion for rehearing has been examined. The suggestion therein that we may have overlooked some questions presented on appeal, or in consideration of certain bills of exception, has received attention. Nothing appears to have been overlooked which could affect appellant's rights in the premises, or which would lead to a conclusion different from that already expressed in our original opinion, and in the opinion on rehearing.
The request is denied.
Denied.